Citation Nr: 1040378	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to February 
1980.  He was born in 1954.

This appeal is brought to the Board of Veterans' Appeals (Board) 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO), in November 2001, which held that new 
and material evidence had not beenreceived since the Veteran's 
prior final RO denial in 1982; the claim was not reopened.

In June 2007, the Veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in New 
York City; a transcript is of record.  

In September 2007, the Board held that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
entitlement to service connection for prostatitis.

The Veteran took the case on appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court set 
aside the Board decision and remanded the case to the Board for 
readjudication in keeping with the Joint Motion.

In May 2008, the Board remanded the case for development, to 
include procedural safeguards, and for an examination and medical 
opinion.  The case was also sent by the Board for an independent 
medical opinion from the Veterans Health Administration (VHA) in 
September 2009, which is now of record.


FINDINGS OF FACT

1.  In a rating decision in August 1982, the RO denied service 
connection for prostatitis on the basis that it had pre-existed 
service and was not aggravated therein; that decision was not 
appealed, and it became final.

2.  The additional evidence added to the record since the 1982 
decision, by itself and/or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
prostatitis, and does not raise a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final August 1982 determination 
wherein the RO denied service connection for prostatitis is new 
but not material, and therefore the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to all the current claims, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued and 
the requirements to support the claims were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran has submitted additional information, and has indicated 
that he has no other information or evidence to substantiate the 
claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

With regard to VA's duty to notify and assist the veteran in his 
claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
established new requirements regarding such notice in reopening 
claims.  Clearly, in this matter, the RO amply advised the 
veteran as to the basis for the previous denial and the necessary 
evidence to reopen the claim and obtain benefits, even prior to 
the Board's decision of September 2007.   

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 



II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service. 38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended, effective 
from May 4, 2005.  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that the 
disability was not aggravated by service, before the presumption 
of soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The Board will therefore consider both the old and new 
versions of 38 C.F.R. § 3.304(b), noting that the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

It is now well established that a lay person such as the Veteran 
is not competent to opine on medical matters such as the 
diagnosis or etiology of medical disorders, and therefore the 
Veteran's opinion that his prostatitis was aggravated in military 
service is entitled to minimal probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent judicial 
refinements of that Espiritu premise would not benefit the 
Veteran in this case, given the nature of the evidence of record 
herein.  The Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

New and material evidence means evidence not previously submitted 
to agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2010).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
Evidence which is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed the 
approach to developing evidence in claims, it has not modified 
the longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there has 
been a finding that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision:  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to reopen 
the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at all 
of the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the Board 
must look at all the evidence submitted since the 1982, which was 
the last final adjudication which disallowed the Veteran's claim.

The appellant's claim thus turns upon the legal issue of whether 
any of the evidence submitted since 1982 is new and material as 
to the central issue of whether his pre-existing prostatitis was 
aggravated in service.  In short, under previous and/or recent 
precedents as to the degree of proof required, in order to 
sustain a finding of in-service aggravation in a case where there 
is admitted pre-service disability, there must be demonstrated 
evidence of chronic and permanent increased pathology during, or 
as a result of, service.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

At the time of the 1982 RO decision, of record were the Veteran's 
service treatment records (STR's) which showed that his entrance 
examination was negative.  His medical records showed that on two 
occasions, in May and June 1979, he was seen for a history of, 
complaints of, and treatment of prostatitis.  His prostate was 
boggy and tender, and it was noted that he had not taken his 
medication as prescribed.  He was not seen again in service for 
prostatitis, and his separation examination was negative for any 
complaints or findings referable to prostate problems.

On his initial claim for compensation, VA Form 21-526, filed in 
1980, the Veteran clarified and specifically reported that he had 
been seen for "inflammation of the prostate gland, prostatitis 
Dec. 15, 1977"; that he had been treated by a Dr. CC for 
prostatitis in October 1978; and that he had been seen in 1979 in 
service for the same complaints.

Also of record at the time of the 1982 decision was a report of a 
VA examination in June 1982.  At that examination, the Veteran 
reported a history of prostate inflammation.  His prostate was 
boggy and tender, but the examination was otherwise negative for 
abnormality.

The decision by the RO in 1982 which addressed the evidence then 
of record was to the effect that the Veteran's prostatitis had 
pre-existed service and had not been aggravated therein.

Since 1982, the Veteran has repeatedly provided copies of STRs, 
the same as those which were already in the file, either as 
originals or copies, namely that he was seen in 1979 for 
prostatitis.

The file also now includes recent (post-2000) VA clinical record 
for various disabilities.

He has recently testified that he had prostatitis before service, 
for which he was treated by a private physician in his office 
with antibiotics; that he had been given a sufficient quantity of 
the medication (Tetracycline) by his private physician before 
service that he was able to continue taking it while in service; 
and that he believed that the prostatitis manifested in service 
was an in-service aggravation of the pre-existing problem.  He 
also indicated that he had last seen the physician who had 
treated him prior to service in 2003, with regard to his not 
being able to see his mother in the hospital where she had been 
admitted; he had had no further contact with him.  With regard to 
benefits from the Social Security Administration (SSA), he said 
that he had been examined in 1984 and complained of back pain, 
but there was no examination or finding of prostate problems; and 
he was not now seeing any physician for prostatitis.  His 
representative indicated that, with regard to additional new 
evidence, there had been discussion with the Veteran as to 
private treatment, but no further records were available.

As a result of the 2008 Board remand, in June 2009 the VA re-
examined the Veteran in depth, and the examiner reviewed the 
aggregate file.  It was the examiner's conclusion that his 
prostatitis was not aggravated by military service.

The Veteran submitted documentation from SSA reflecting that he 
was being paid disability benefits, including for his 
prostatitis.  SSA made no determination as to the source of the 
disability or whether it was, or was not, aggravated in service.

The opinion from the medical expert to whom the Board then sent 
the case is of record en toto.  The expert detailed the nature of 
prostatitis, the types and symptoms, and other pertinent factors 
in assessing the Veteran's case, as well as the aggregate 
evidence of record.  He opined that the Veteran's prostate 
problems before and during service were likely consistent with 
Type II or III prostatitis; and that his improvement after 
service with the use of Motrin negated the evidence of infection 
in the urine or prostate at that time.  He concluded with regard 
to the question of whether the pre-service prostatitis was 
aggravated in service, that the 

nature of Type II and Type III prostatitis tends to be 
recurrent.  I do not feel that the patient's 
prostatitis worsened in the service since prostatitis 
tends to be recurrent.  There is nothing to suggest 
that the diagnosis was worse in the service based on 
the clinical material provided.  It is likely that the 
patient's recurrence on active duty was a 
representation of the recurrent nature of the ailment 
and not reflective of worsening by time in the 
service.  The fact that the patient's prostatitis 
improved with Motrin suggested Type III prostatitis as 
described above.



Thus, the evidence presented in the aggregate in this case since 
1982 is virtually identical to that previously of record.  With 
regard to the issue of whether prostatitis pre-existed service 
(and notwithstanding a negative finding on the examination 
undertaken at entrance), the Veteran has been quite candid and 
entirely consistent about this matter, before, during, and since 
service.  On more than one occasion, from 1980 to now, he has 
detailed his pre-service treatment in 1977 and 1978, and reports 
that he was still taking privately prescribed medication while he 
was in service.  During that time, he again had two incidents of 
prostatitis, for which he received ongoing care and from which 
there were no chronic residuals at separation.  Thus the 
presumption of soundness at entrance was, and remains, rebutted.  
In fact, the Veteran has openly and repeatedly concurred with 
this conclusion.  

The only issue now is whether the two instances of symptoms in 
service reflected aggravation of the pre-existing condition.  The 
Board concurs with the 1982 RO decision which held that they did 
not.  In this regard, it should be noted that the only opinion to 
the contrary is that which has been provided by the Veteran, who 
is not qualified to provide such an opinion in the face of 
clinical evidence to the contrary.  In fact, the two medical 
expert opinions provided recently are unequivocal in not 
supporting his arguments in that regard.

Moreover, there is no documentation of chronicity since service, 
let alone a credible medical opinion to sustain the Veteran's 
allegations that his symptoms in service reflected a chronic or 
permanent increase of any sort in the underlying prostatitis 
pathology.  

When considered with the previous evidence of record, the 
evidence submitted since 1982 is in part new, but is not 
material; and does not relate to unestablished facts necessary to 
substantiate the claim.  Lacking any new evidence which is 
material to the issue, there is no reasonable possibility of 
substantiating the claim, and the request to reopen must be 
denied.



ORDER

New and material evidence has not been submitted to reopen the 
Veteran's claim for entitlement to service connection for 
prostatitis, and the appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


